
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 196
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Gibson submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of Yellow
		  Ribbon Day in honor of members of the Armed Forces who are serving overseas
		  apart from their families and loved ones.
	
	
		Whereas the hopes and prayers of the American people for
			 the safe return of members of the Armed Forces serving overseas are
			 demonstrated through the proud display of yellow ribbons;
		Whereas the designation of a Yellow Ribbon
			 Day would serve as an additional reminder for all Americans of the
			 continued sacrifice of members of the Armed Forces;
		Whereas Yellow Ribbon Day would also recognize the history
			 and meaning of the Yellow Ribbon as the symbol of support for members of the
			 Armed Forces;
		Whereas Yellow Ribbon Day would also signify a tribute and
			 remembrance to all Prisoners of War and a fervent hope for the safe return and
			 full accounting of all members of the Armed Forces who are Missing in Action;
			 and
		Whereas April 9th would be an appropriate day to designate
			 as Yellow Ribbon Day as it was on April 9, 2004, that Staff Sergeant Matt
			 Maupin became the first Prisoner of War of Operation Iraqi Freedom: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of Yellow Ribbon Day in honor of members of the Armed
			 Forces who are serving overseas apart from their families and loved
			 ones.
		
